DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a Continuation of application 16/582,993 filed 25 September 2019, which is a Continuation of application 16/334,158 filed 18 March 2019, which is a National Stage entry of International application PCT/GB2017/052761 filed 18 September 2017.
Acknowledgment is made of applicant’s claim for foreign priority to British applications 1615917.0 filed 19 September 2016, and 1620519.7 filed 2 December 2016 under 35 U.S.C. 119 (a)-(d).  The certified copies have been filed in parent Application No. 16/334,158, filed on 18 March 2019.

Status of the Claims
Claims 1-20 are pending and presented for examination.
Claims 1-20 are rejected.
Claims 4, 5, and 10 are objected to.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 specifies that at least 90% of the propellant component of the composition is 1,1-difluoroethane; However, Claims 2 and 3 recite the difluoroethane of Claim 1 as among two distinct and overlapping Markush-type listings of alternatives.  From the language presented it is unclear whether these Markush-type listings represent an alternative to the difluoroethane of Claim 1, or represent additional components from which a skilled artisan may select further propellant hydrocarbon or hydrofluorocarbon components to combine with the required 1,1-difluoroethane.  When a claim is amenable to two or more plausible constructions, applicant is required to amend the claim to more precisely define the metes and bounds of the claimed invention, or the claim remains indefinite under § 112.  Ex parte Miyazaki, 89 USPQ2d 1207 (BPAI 2008) (expanded panel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pieper (U.S. 7,244,742), in view of Keller (U.S. 6,585,958).
Applicants claims are directed to methods of forming compositions by combining a glycopyrrolate salt, which in dependent claim 6 is narrowed to glycopyrronium bromide, with 1,1-difluoroethane as a component of a hydrofluorocarbon and hydrocarbon propellant.  Dependent claims 2 and 3 specify additional components of the propellant, while Claim 9 indicates that he propellant is entirely 1,1-difluoroethane.  Claims 4, 5, and 10 limit the amount of water, oxygen, and unsaturated impurities present in the composition.  Claims 7 and 8 additionally incorporate a long acting beta agonist or corticosteroid, respectively.  Claims 11-13 incorporate surfactants and polar excipients, more specifically ethanol, into the composition.  Claim 14 excludes any of, in the alternative, polar excipients, acid stabilizers, or perforated microstructures: art which excludes any of these components will be construed as addressing the limitations of this claim.  Claim 18 defines the composition as a suspension, and Claim 19 defines the composition as a solution.  Claims 15-17 and 20 recite properties that the compositions are to possess.  Concerning these properties; applicants are reminded that the U.S. Patent office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.  When the prior art appears to contain the exact same ingredients and applicant’s own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
Pieper describes pharmaceutical compositions combining an anticholinergic agent with a corticosteroid and betamimetic for use in the treatment of respiratory diseases.  (Abs.).  Beclomethasone, budesonide, and fluticasone, as well as their propionate salts, are described as useful corticosteroids for combining with anticholinergic agents and betamimetics.  (Col.2, L.42-60).  Formoterol, identified by applicants own specification as a particularly preferred LABA, salmeterol, specifically salmeterol xinafoate, are described as useful betamimetics for combination with anticholinergic agents and corticosteroids.  (Col.2, L.63 – Col.3, L.64).  Pieper indicates that these compositions can take the form of inhalable particles, (Col.11, L.20 – Col.12, L.29), or propellant gas-driven aerosols of solutions or dispersions containing any propellant gasses known in the prior art, optionally in combination with various other known components including but not limited to cosolvents, stabilizers, surfactants, and the like.  (Col.12, L.30 – Col.13, L.16).
Pieper does not, however, specify the use of 1,1-difluoroethane, either alone or in combination with additional hydrofluorocarbon or hydrocarbon propellants, to be used with the pharmaceutical compotisiont.
Keller describes inhalable aerosol compositions containing active compounds which are better wetted, more accurately dose-controlled, and fine particle fractions optimized.  (Col.5, L.14-26).  Adjustment and maintenance of a desirable fine particle fraction is described as suitably achievable employing these compositions.  (Col.3, L.36-40; Col.4, L.37-41; Col.10, L.16-21).  Keller indicates these systems are particularly useful for medicinal inhalation aerosols.  (Col.7, L.19-22).  The 1,1-difluoro-ethane (HFA 152a) is particularly recited as a hydrofluoroalkane propellant useful in such systems, (Col.7, L.33-39), preferably used in concentrations in excess of 87% of the total formulation into which they are incorporated.  (Col.10, L.38-44).  In the propellant mixture, components alternative to the hydrofluoroalkane propellant are described as representing less than 1% of the propellant employed, overlapping and therefore rendering obvious the limitations of Claims 1-3 and 9.  (Col.7, L.48-67), See In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Active agents suitable useful in such compositions include each of the beta mimetics formoterol and salmeterol, corticoids such as beclomethasone, budesonide, fluticasone, and mometasone, and anticholinergics including glycopyrronium bromide, ipratropium bromide, and tiotropium bromide.  (Col.8, L.19-31).  Customary additives which may be, but are not required to be, used with the propellants and active agents include water, ethanol, and surface active agents, addressing these limitations of Claims 11-13, 18, and 19.  (Col.10, L.10-37).
It would have been prima facie obvious to have combined the beclomethasone propionate salt and formoterol of Pieper with glycopyrronium bromide taught by Keller as an anticholinergic agent in place of the anticholinergic agent of Pieper, because generally it is prima facie obvious to exchange two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a composition to be used for the very same purpose.  The idea for combining them flows logically from their having been individually taught in the prior art.  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Employing the instantly claimed 1,1-difluoro-ethane (HFA 152a) propellant, ethanol, and surfactants appears little more than the predictable use of prior art elements according to their established functions.  See KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)) (“[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”).

Claim Objections
Claims 4, 5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12 of U.S. Patent No. 10,258,568 in view of Pieper and Keller, discussed in greater detail above.  The claims of the ‘568 patent describe methods of beclomethasone propionate and HFA-152a propellant of the instant claims with ethanol; by the teachings of Pieper and Keller the instant claims requirement of the additional glycopyrrolate salt amount to little more than combinations of therapeutic agents useful for the same purpose rendering the instant claims an obvious modification of the subject matter encompassed by the ‘568 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of 11,179,366 in view of Pieper and Keller, discussed in greater detail above.  The ‘366 patent describes methods of combining the instantly claimed glycopyrrolate salt with HFA-152a, with dependent claims limiting the amount of water, oxygen, impurities present, and incorporating the instantly claimed LABA, corticosteroids, ethanol, and surfactants which Pieper and Keller indicate are therapeutic agents useful for the same purpose rendering the instant claims an obvious modification of the subject matter encompassed by the ‘366 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-26 of 11,077,076 in view of Pieper and Keller, discussed in greater detail above.  The ‘076 patent describes methods of combining salmeterol with HFA-152a, with dependent claims limiting the amount of water, oxygen, impurities present, and incorporating the instantly claimed glycopyrrolate salt, corticosteroids, ethanol, and surfactants which Pieper and Keller indicate are therapeutic agents useful for the same purpose rendering the instant claims an obvious modification of the subject matter encompassed by the ‘076 patent.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN M BASQUILL/Primary Examiner, Art Unit 1613